 
 
IV 
111th CONGRESS
1st Session
H. RES. 929 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2009 
Ms. Richardson (for herself, Mrs. Christensen, Ms. Norton, Mr. Hare, Mr. Johnson of Georgia, Mr. Fattah, Mr. Cohen, Ms. Moore of Wisconsin, Ms. Jackson-Lee of Texas, Mr. Grijalva, and Mr. Honda) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Recognizing December 2 as the International Day for the Abolition of Slavery and the 60th anniversary of the adoption by the United Nations General Assembly of the Convention for the Suppression of the Traffic in Persons and of the Exploitation of the Prostitution of Others and commending the efforts of modern day abolitionists following in the tradition of Frederick Douglass. 
 
 
Whereas Frederick Douglass was born Frederick Augustus Washington Bailey near Easton, Maryland, in February of 1818 and lived the first 20 years of his life as a slave before escaping to freedom in 1838 through the Underground Railroad and, with the assistance of abolitionists, resettled in New Bedford, Massachusetts, changed his name to avoid recapture by fugitive slave bounty hunters, and began a new life as Frederick Douglass; 
Whereas Frederick Douglass, who had no formal education and taught himself to read and write, would go on to become one of the Nation’s leading abolitionists, and whose seminal work, “Narrative of the Life of Frederick Douglass, an American Slave”, explained with unsurpassed eloquence and detail how slavery corrupts the human spirit and robs both master and slave of their freedom; 
Whereas Frederick Douglass, through his writings, lectures, speeches, activism, and friendship with President Lincoln helped the Nation summon the will to accept civil war as the price to abolish slavery and emancipate millions from bondage; 
Whereas Frederick Douglass devoted his life to the struggle for freedom, human dignity, and the full measure of civil and human rights for all men and women, famously observing that “where there is no struggle, there is no progress; power concedes nothing without demand. It never has and never will.”; 
Whereas notwithstanding the end of the Transatlantic slave trade two centuries ago or ending of the Civil War, issuance of the Emancipation Proclamation, and ratification of the Fifteenth Amendment to the United States Constitution, the scourge of modern day slavery and trafficking in persons still confronts the international community and must continue to be met with the fierce resistance and determined opposition that was the hallmark of Frederick Douglass and other abolitionists of the 19th century; 
Whereas 60 years ago the international community, acting through the United Nations, affirmed its opposition to modern day slavery and human trafficking and expressed its resolve to combat this evil by adopting the Convention for the Suppression of the Traffic in Persons and of the Exploitation of the Prostitution of Others on December 2, 1949, and later proclaimed December 2 as the “International Day for the Abolition of Slavery”; 
Whereas the international community has also adopted other conventions to combat the trafficking in persons and modern day slavery, including the Protocol to Prevent, Suppress & Punish Trafficking in Persons, International Labor Organization Convention 182, Elimination of Worst Forms of Child Labor, Optional Protocol to the Convention on the Rights of the Child on the Sale of Children, Child Prostitution and Child Pornography, Optional Protocol to the Convention on the Rights of the Child in Armed Conflict, International Labor Organization Convention 29, Forced Labour, and the International Labor Organization Convention 105, Abolition of Forced Labour; 
Whereas despite the efforts of governments and nongovernmental organizations such as the Frederick Douglass Family Foundation, Human Rights Watch, Global Rights, the Coalition Against Slavery and Trafficking, Safe Horizon, Break the Chains, and the Polaris Project to eradicate the scourge of human trafficking, the problem persists and manifests itself in the following forms of modern-day slavery, forced labor, involuntary domestic servitude, sex trafficking, child sex trafficking, bonded labor, forced child labor, and child soldiers, and debt bondage among migrant laborers; 
Whereas the International Labor Organization estimates that at any given time 12,300,000 adults and children live in conditions of forced labor and sexual servitude and that 1,390,000 persons are victims of national and transnational sex trafficking; 
Whereas it is estimated that between 600,000 and 800,000 victims are trafficked through international borders every year and millions more are trafficked domestically within their own countries; 
Whereas according to the Report to Congress from Attorney General John Ashcroft on U.S. Government Efforts to Combat Trafficking in Persons in Fiscal Year 2003, each year an estimated 14,500 to 17,500 foreign nationals are trafficked into the United States with the largest number of people trafficked into the United States coming from East Asia and the Pacific and the next highest numbers coming from Latin America, Europe, and Eurasia; 
Whereas these numbers pale in comparison to the number of persons trafficked within the United States each year, with an estimated 200,000 children in the United States at risk for trafficking into the sex industry; 
Whereas 56 percent of victims of modern day slavery and trafficking are women and children because traffickers prey on those who suffer most from gender discrimination, family violence, and a lack of access to education and economic opportunity; 
Whereas human trafficking is the fastest growing criminal enterprise in the 21st century generating revenues in excess of $9,000,000,000 and ranking second, after drug smuggling and tying with arms dealing, in organized crime activities; 
Whereas as the 2009 Trafficking in Persons (TIP) Report of the United States Department of State indicates, human trafficking is a multi-dimensional threat in that it deprives people of their human rights and freedoms, increases global health risks, and fuels the growth of organized crime; 
Whereas the United States, Japan, and Australia are the top three destination points for trafficked victims, although human trafficking is prevalent throughout the world and has been found to exist in at least 175 countries; and 
Whereas there remains a stark disparity between the large global problem of trafficking in persons and the low numbers of prosecutions and convictions of forced labor trafficking crimes (less than 10 percent of all convictions): Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the International Day for the Abolition of Slavery and the 60th anniversary of the adoption by the United Nations General Assembly of the Convention for the Suppression of the Traffic in Persons and of the Exploitation of the Prostitution of Others; 
(2)encourages member states of the United Nations and international organizations to devote additional resources to apprehend, prosecute, and punish persons engaged in human trafficking and to detect, disrupt, and dismantle criminal enterprises organized for that purpose;  
(3)commends the efforts of domestic and international nongovernmental organizations to expose, prevent, and document all forms of modern day slavery and human trafficking and to assist victims reintegrate into society;  
(4)commends the Frederick Douglass Family Foundation for preserving the legacy of Frederick Douglass by continuing his struggle for freedom and human dignity for all persons and seeking to abolish all forms of modern-day slavery and trafficking in persons;  
(5)encourages the people of the United States to observe the International Day for the Abolition of Slavery by participating in activities designed to heighten public awareness of the prevalence of human trafficking and commends the example of children engaged in such projects under the auspices of the Frederick Douglass Family Foundation at the following schools, Brentwood School of Los Angeles, California, Las Vegas Area School of Las Vegas, Nevada, North Lawndale College Preparatory Charter High School of Chicago, Illinois, Booker T. Washington High School of Atlanta, Georgia, Roosevelt Middle School of New Bedford, Massachusetts, New Era Academy of Baltimore, Maryland, Edmund Burke School of Washington, DC, Frederick Douglass Academy IV, and the United Nations International School of New York, New York, and Wilson Foundation Academy of Rochester, New York;  
(6)urges all members of the international community to redouble their efforts to and renew their resolve to eradicate modern-day slavery and the practice of trafficking in persons from the face of the earth; and 
(7)requests the Clerk of the House to transmit an enrolled copy of this resolution to the principals of each of the schools listed in resolved (5) and to the Chairman of the Board of the Frederick Douglass Family Foundation. 
 
